Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to amendment filed 06/21/2021.
Claim Status
Claims 1, 3-7, 11-16, and 19 have been amended. Claim 20 has been added.  Claims 1-20 remain pending and are ready for examination. 

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Won (KR20160104481A) discloses a system for controlling optimized combustion of a boiler where a NN combustion model is generated using input/output data of the boiler or input/output data obtained through simulations, in order to calculate an optimal combustion structure using the optimization module. 
Wang (US20160091203A1) discloses a method for combustion tuning using an adjuster for adjusting actuators of the boiler based on the optimized model input, where the optimized model input variables may be damper openings, yaw angles of air inlets, and a safety check.
Schindler (US20160109895A1) discloses a method for optimizing a utility plant that focuses on scheduling time intervals where a timing diagram is shown in a 48 hour scheduling horizon, division of the horizon into 15 long scheduling intervals, and each is divided into 1 minute long control intervals for boilers. 
Jun (WO2020105629A1) discloses a pulverized coal drying system where the control unit adjusts the amount of coal to be supplied to the fuel supply unit by the transfer unit 
Piche (US8527072) discloses an optimization approach that includes genetic algorithms, and groups of independent component optimization systems which are used to control separate component subsystems. Piche also discloses optimization purposes including cost optimization or multi-pollutant reductions optimization. 
Hu (CN106610651) discloses an algorithm having three targets with weighted values of target.

Allowable Subject Matter
Per the instant Office Action, Claims 1-20 are considered as allowable subject matter. The following is an Examiner’s statement of reasons for allowance:
The reasons for allowance of Claims 1, 11, and 19 are that the prior art of record, including the reference(s) cited above, neither anticipates, or renders obvious the recited combination as a whole; including the limitation of “and wherein the CPU is further configured to execute program steps of: displaying a list of at least three optimization purposes through an interface with a worker operating the boiler, the at least three optimization purposes including cost optimization, emission optimization, and equipment protection optimization, receiving an input from the worker selecting any one of the at least three optimization purposes, continuously creating new boiler combustion models to accumulate multiple boiler combustion models in order to select, among the multiple boiler combustion models, a boiler combustion model showing an operation state that is most similar to a current operation state of the boiler, and calculating the optimum control value based on the selected optimization purpose and the selected boiler combustion model, the calculating including prioritizing the cost optimization over the emission optimization and the equipment protection optimization, prioritizing the emission optimization over the cost optimization and the equipment protection optimization, and prioritizing the equipment protection optimization over the emission optimization and the cost optimization.” in combination with “A system for a combustion optimization operation for a 2boiler, the system comprising a central processing unit (CPU) including memory, the CPU 3configured to execute program steps of: 4creating a boiler combustion model; 5performing the combustion optimization operation using the boiler combustion 5model to calculate an optimum control value for a first time period; and controlling a plurality of control objects of the boiler by reflecting the optimum control value to a boiler control logic, the plurality of control objects including control of an 9amount of coal that is fed from a coal feeder to a combustion chamber of the boiler and an ioadjustment of a damper angle of each of a plurality of dampers installed in the boiler, 11wherein each of the plurality of control objects of the boiler is controlled by: 12dividing a control range of a corresponding control object of the plurality of control objects of the boiler into a plurality of continuous stage sub-ranges; 14checking a current operating state of the corresponding control object prior 15to the controlling of the executed program steps; and Page 2 of 20Application No. 16/562,427 16 reflecting the optimum control value in the boiler control logic existing for 17the current operating state, [[and]] iswherein the corresponding control object is controlled for each stage of the 19plurality of continuous stage sub-ranges and is controlled during each of a plurality of second 20time periods respectively corresponding to the plurality of continuous stage sub-ranges, each of 21the plurality of second time periods being shorter than the first time period”. The reasons for allowance of Claims 1, 11, and 19 are that the prior art of 
As dependent Claims 2-10, 12-18, and 20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found [0073] –[0078] of Applicant’s specification.

The prior art made of record Won (KR20160104481A), Wang (US20160091203A1), Schindler (US20160109895A1), Jun (WO2020105629A1), Piche (US8527072), and Hu (CN106610651) neither anticipates nor render obvious the above-recited combinations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed on 08/17/2021 have been carefully and fully considered and are persuasive with respect to the claims as amended. As noted supra the case is in condition for allowance. 
With respect to applicant’s argument of the remarks (numbered as pages 4-5) which recites “Accordingly, with respect to the rejection of claims 4 and 13, Applicant understands Examiner to allege that the cost and emission optimizations are taught by Piche and that the equipment protection optimization is taught by Wang. However, neither Piche nor Wang, nor any combination thereof, discloses "displaying a list of at least three optimization 
As for para. 0024 of Wang, cited in connection with claims 6 and 15, Examiner appears to interpret two of the at least three optimization purposes as being taught solely by an optimization target that is "set in advance that the user hopes the boiler to achieve." Applicant asserts that Wang does not teach any particular target that is not selected and argues that Examiner is assuming such teaching exists in Wang. In any event, Applicant further argues that the optimization target of Wang does not read on "at least three optimization purposes including cost optimization, emission optimization, and equipment protection optimization." Further with respect to the rejections of claims 4 and 13, neither of the cost function and multi-pollutant reductions per Piche is described as "prioritizing the cost optimization over the emission optimization and the equipment protection optimization" or as "prioritizing the emission optimization over the cost optimization and the equipment protection optimization" as in the present disclosure. Likewise, the functions of the safety checker of Wang are not described as "prioritizing the equipment protection optimization over the emission optimization and the cost optimization" as in the present disclosure. Regarding claims 4 and 13 as amended, Piche fails to disclose a cost function achieved "by minimizing total costs associated with improved plant efficiency, the total costs including fuel costs and emission treatment costs, the improved plant efficiency including a reduction in a total amount of reheater spray and a reduction in an amount of oxygen in combustion gas" as in the present disclosure and the amended claims 4 and 13 and new claim 20. In addition, Piche fails to disclose a multi-pollutant reduction achieved "by minimizing an amount of nitrogen oxides (NOx) in the combustion gas and by minimizing 
While Applicant’s comments are well taken and appreciated, Examiner notes that Piche does teach “minimizing total cost associated with improved plant efficiency including fuel”, and “minimizing an amount of nitrogen oxides (NOx) in the combustion gas and by minimizing an amount of nitrogen oxides (NOx)” [0110] the cost function may be used to minimize the amount of emissions (such as NOx and mercury), while observing constraints on variables such as CO, [0084] An optimizer is used to minimize a “cost function” Subject to a set of constraints. The cost function is a mathematical representation of a desired goal or goals. Examiner agrees that Piche, Wang, and the combination of the additional references do not teach “prioritizing the equipment protection optimization over the emission optimization and the cost optimization” the safety checker in Wang is determining if the optimized input parameters are in a safety range which could mean it makes equipment protection a top priority, however with the amended claims, the safety checker does not have any prioritization over other optimizations or minimize a variation in injection volume of reheater spray. Examiner also finds the arguments regarding the combination of the listed references not teaching “displaying a list of at least three optimization purposes through an interface with a worker operating the boiler, the at least three optimization purposes including cost optimization, emission optimization, and equipment protection optimization” persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 10:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO DEL MAR PEREZ-VELEZ can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117